DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-3 and 6-11, the prior art fails to teach or suggest an electronic apparatus having the specific limitations disclosed in claims 1-3 and 6-11, wherein the electronic apparatus comprises: an operation member configured to receive user operation to specify at least a part of a brightness range of a first image using a percentage; a combining unit configured to generate a second image by combining a pattern image with the first image; and an output unit configured to output the second image to a display unit, wherein the operation member receives user operation to specify at least one of a first set value and a second set value which are set values of the percentage, and wherein the combining unit in a case where the first set value is specified, combines a first pattern image with a region of the first image, the region corresponding to a first brightness range in accordance with the first set value, and in a case where the second set value is specified, combines a second pattern image with a region of the first image, the region corresponding to a second brightness range in accordance with the second set value, and wherein the combining unit and the output 

Re claim 4, the prior art fails to teach or suggest an electronic apparatus having the specific limitations disclosed in claim 4, wherein the electronic apparatus comprises: an operation member configured to receive user operation to specify at least a part of a brightness range of a first image using a percentage; a combining unit configured to generate a second image by combining a pattern image with the first image; and an output unit configured to output the second image to a display unit, wherein the combining unit converts the percentage specified by the user operation into a brightness value in the range of the first image, using information that associates the percentage with the brightness value in accordance with the image range, and combines the pattern image with a region of the first image, the region including pixels with the brightness value after being converted, and wherein the combining unit and the output unit are implemented by at least one processor and at least one memory of the electronic apparatus, and/or at least one circuit of the electronic apparatus.

Re claim 12, claim 12 discloses a method of controlling an electronic apparatus wherein the electronic apparatus and method includes all of the limitations of claim 1 above.  As a result, the reasons for allowance given above regarding claim 1 are also applicable to claim 12.
Re claim 13, claim 13 discloses a non-transitory computer readable storage medium that stores a program that causes a computer to execute a method of controlling an electronic apparatus wherein the electronic apparatus and method includes all of the limitations of claim 1 above.  As a result, the reasons for allowance given above regarding claim 1 are also applicable to claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699